Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alicia Mills on 5/11/2021.

The application has been amended as follows:
Claim 1 is amended as follows: in line 6, “with barrel” should be “with a barrel”
Claim 8 is amended as follows – in line 6, at the end of the line, add “first and second recessed housings in the back wall; ”in line 11, replace “coupled to the back wall” with “coupled to the first recessed housing in the back wall”; in line 12, replace “slip” with “clip”; in lines 12-13 replace “coupled t the back wall” with “coupled to the second recessed housing in the back wall”.
Claim 19 is amended as follows in line 10, replace “accommodate” with “align with”; add to the end of the claim before the period the phrase: “first and second recessed housings in the back wall; a movable firearm securing clip that can take on a first configuration when coupled to the first recessed housing and a second configuration when coupled to the second recessed housing to secure the firearm in the holster”.
Reasons for Allowance
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: U.S. Patent #9,027,814 discloses a similar holster with shoe portion and lower portions functionally capable of accommodating/aligning with a barrel of an appropriate firearm; U.S. Patent #8,910,839 discloses a holster comprising a firearm securing clip and a holster attachment clip capable of taking on two side configurations for left or right side body placement; U.S. Patent #5,528,770 discloses a firearm securing clip coupled to a back wall and capable of taking on first and second configurations; however, none of these or other references of record, alone or in any obvious combination, discloses or renders obvious the claimed subject matter of the amended claims, absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734